Citation Nr: 1144140	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), bipolar disorder, schizophrenia, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Private Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1994. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from April 2005 and April 2010 rating decisions of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in January 2008.  A transcript of this proceeding has been associated with the claims file. 

This case was previously remanded by the Board in March 2008 and December 2008.  In an August 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, schizophrenia, and schizoaffective disorder.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court) which, by order dated in February 2011, granted a Joint Motion for Remand and remanded the case for compliance with the terms of the Joint Motion. 

In July 2011 the Board remanded the claim again.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that the issue on appeal was previously phrased as "entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include bipolar disorder, schizophrenia, and schizoaffective disorder."  However, the Board notes that the Veteran has also been diagnosed with PTSD.  Furthermore, the Court of Appeals for Veterans Claims has found that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the issue on appeal to encompass all of the Veteran's psychiatric diagnoses.   


FINDING OF FACT

There is competent medical evidence of a current diagnosis of an acquired psychiatric disorder and also competent medical evidence relating this acquired psychiatric disorder to the Veteran's active military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that an acquired psychiatric disorder is related to his service with the United States Navy from March 1991 to March 1994.  During a January 2008 Board video conference hearing, the Veteran testified that two incidents in service which may have triggered his mental conditions, including feeling as if he was going to fall overboard one day and being chased and shot at from a Mobile, Alabama gas  station.  He reported that he felt people were "out to get" him.  The Veteran testified that following his discharge from service, he began seeking mental health treatment in 2000.  The Veteran's mother testified that he had no mental problems prior to his active service and he reported his difficulties in service to her at that time.  The Veteran reported having been treated for a mental illness while on active duty.  He also stated that he currently received treatment at the VA, which began in December 2001, and that he received individual therapy once every three to four months.  

In connection with this claim the Veteran has submitted several medical articles regarding an allegedly widespread practice in which members of the military are discharged with "pre-existing" personality disorders when their in-service psychiatric problems are actually early manifestations of acquired psychiatric disorders.  The Veteran also submitted an April 2011 statement from his mother.


Medical Evidence

Service treatment records reflect that, upon entry into active service, no findings of a psychiatric disability were noted.  Significantly, the Veteran's May 1990 enlistment examination noted a normal psychiatric system and in a May 1990 report of medical history the Veteran denied "frequent trouble sleeping," "depression or excessive worry," "loss of memory or amnesia," and "nervous trouble of any sort."  

In December 1993, the Veteran was treated for a suicide attempt and diagnosed with malingering, questionable adjustment disorder and an Axis II diagnosis of a personality disorder.  A medical professional recommended the Veteran for expeditious administrative separation based upon his personality disorder diagnosis.  Upon separation from service, a clinical evaluation of the Veteran's psychiatric system reflected abnormal findings, noted as personality disorder.  The summary of defects and diagnoses on the separation examination included a finding of personality disorder, not considered disabling. 

Private and VA treatment records from September 2001 to April 2008 reflect that the Veteran was initially treated for a mental disorder in September 2001 when he was hospitalized for complaints of auditory hallucinations and diagnosed with psychosis.  Subsequent private and VA treatment records reflect that the Veteran was diagnosed with psychosis, acute psychosis versus fainting illness, psychotic disorder, bipolar disorder, paranoid schizophrenia and schizoaffective disorder and schizoaffective disorder versus neuroleptic induced acute akathesia.  These records also reflect that the Veteran was hospitalized on several occasions for his psychiatric disorders.  During this period, the Veteran reported that he felt his mental problems had begun in the military and have been present since that time. 

A March 2002 Social Security Administration (SSA) disability determination reflects that the Veteran was awarded SSA disability benefits for schizophrenic, paranoid and other functional psychotic disorders. 

In a September 2006 VA examination, the Veteran was diagnosed with schizoaffective disorder.  In terms of whether or not the Veteran's psychiatric disorder was incurred in or aggravated by his military service, the examiner concluded that she did not feel that she could make an assertion about this without just speculation.  Although the examiner did feel comfortable with saying that it appeared that the Veteran did have some problems in service, per the evaluations in service and the Veteran's symptom report, it did not appear that these problems were consistent with the problems he would later develop.  The examiner noted that the Veteran stated that he did not feel his symptoms started until 2001 and she went on to express that she was not comfortable saying that the Veteran's mental illness was incurred in or aggravated by military service.  She also explained that even though the Veteran had problems in the military, the problems he was experiencing at the time did not appear to be consistent with problems associated with his schizoaffective disorder. 

In a June 2008 VA examination, the Veteran reported that he was diagnosed with personality disorder in the military and denied additional mental health treatment until 2000 when he was hospitalized.  He also reported two incidents in service where he feared for his life including a wave coming over the side of his ship within a couple of feet of him and being chased by car and shot at by a man in Mobile, Alabama.  The Veteran was diagnosed with schizoaffective disorder and PTSD.  The examiner provided in her discussion that she did review the evidence in the claims file and that the Veteran clearly had schizoaffective disorder and PTSD.  She found that it did not appear that the Veteran had a mental disorder prior to his time in the military, and therefore did not appear to have a preexisting mental disorder. The examiner noted that the Veteran's PTSD did appear to be the result of the in-service stressor described by the Veteran and appeared to have its onset in the military.  She found that the schizoaffective disorder did not appear to have started while the Veteran was in the military and, although it would be difficult to know if it was a result of his in-service stressor without resorting to mere speculation, the PTSD would certainly make the Veteran more vulnerable to developing other mental disorders, including schizoaffective disorder, because of the stress associated with having PTSD. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by, active peacetime service. 38 U.S.C.A. § 1110.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Also, certain chronic diseases, such as psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

"Defects" are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  Congenital or developmental "defects" such as personality disorder automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

Analysis

Here, the Board acknowledges that the Veteran's personality disorder is a congenital or developmental defect that necessarily existed prior to service.  While no opinion has been obtained regarding whether the Veteran's personality disorder was aggravated by his military service the Board finds that such an opinion is not necessary as at least one of the Veteran's current acquired psychiatric diagnoses, specifically PTSD, has been related to his military service.  As above, the June 2008 VA examiner opined that the Veteran's PTSD had its onset during his military service.  While the in-service stressors reported by the Veteran during the June 2008 VA examination  have not been verified, the Board notes that there are significant psychiatric problems noted during military service and that these problems, to include the Veteran's attempted suicide, are sufficient to place the evidence in equipoise regarding this claim.  The June 2008 VA examiner provided a plausible basis to conclude that at least one of the Veteran's current acquired psychiatric disorders was either incurred or aggravated by his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


